NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE IPCOM GMBH & CO., KG,
Petiti0ner.
Miscellaneous Docket No. 972
On Petition for Writ of Mandamus to the United _
States District C0urt for the District of C0lu1nbia in case
no. 08-CV-189'7, Judge Rosemary M. Collyer. "
ORDER
The respondents move for an extension of time, until
Dece1nber 31, 2010, to file their response to the manda-
mus petition.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted in part. The response is due no
later than 5 p.1n. on December 29, 2010."
* The court is closed on December 30, 2010 and De-
cember 31, 2010.

IN RE IPC0M
2
FoR THE CoUR'1‘
11E[; 14 Z[11U 131 Jan H0rba1y
Date J an Horbaly
cc: Mitchell G. Stockwell, Esq.
Michael A. Oblon, Esq.
s8
Cle:rk
F|LED
u.s. c0uRT oF APPEALs FOR
ms FEoERAL c1Rcu1T
|JEC 1 4 2010
JAN HORBALY
CLERK